PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant challenges his convictions for burglary of a structure or conveyance and burglary of a dwelling or structure with damages in excess of $1,000. We affirm appellant’s convictions and sentences without comment. However, because the appellant filed a pro se notice of appeal prior to filing his motions to withdraw plea, we remand with directions to the trial court to enter an order dismissing, not denying, appellant’s pro se motions to withdraw plea. See Adkinson v. State, 36 So.3d 836 (Fla. 1st DCA 2010).
Judgment and sentence AFFIRMED; order denying motion to withdraw plea REVERSED with directions.
BENTON, CLARK, and ROWE, JJ., concur.